UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1471


GEORGE CLEVELAND,

                  Plaintiff – Appellant,

             v.

LARRY W. ABERNATHY, Major, in his official capacities as
Mayor and Chief Executive Officer of the City of Clemson,
South Carolina; BUFORD E. TRENT, a/k/a Butch, in his
official capacities as Mayor Pro Tem of the City of Clemson,
South Carolina,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cv-00517-HMH)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Cleveland, Appellant Pro Se. James Dean Jolly, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George     Cleveland     appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.     § 1983    (2006)    complaint,      and   a

subsequent order denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.            Cleveland v. Abernathy, No. 8:08-

cv-00517-HMH    (D.S.C.   Mar.     24,    2009).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                         2